DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 01/26/2022 has been entered. Claims 1, 3-10, and 14-19 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0225088) (Hwang) in view of Chae et al (WO 2014104545) (Chae).

In reference to claims 1, Hwang teaches compounds of formula 3 as shown below as a material for an organic light emitting device (Hwang [0045]),


    PNG
    media_image1.png
    165
    289
    media_image1.png
    Greyscale

for example, wherein in the compound of chemical formula 3, X3 is N (Hwang [0047]), each of X2, X4 and X5 are CH (Hwang [0047]; [0049]), R3 and R4 are ach hydrogen (Hwang [0049]), Y1 to Y4 are each CR’ (Hwang [0048]), L1 is a single bond (Hwang [0050]), Ar1 is phenyl (Hwang [0052] [0089]), n3 is 1 [Hwang (0051]), L3 is a phenyl substituted triazine (Hwang [0050]; [0140] [0143] [0109] [0165], and Ar2 is phenyl (Hwang [0050] [0089]).

Hwang discloses the compound of chemical formula 3 that encompasses the presently claimed compound, including wherein in the compound of chemical formula 3, X3 is N, each of X2, X4 and X5 are CH, R3 and R4 are ach hydrogen, Y1 to Y4 are each CR’, L1 is a single bond, Ar1 is phenyl, n3 is 1, L3 is a phenyl substituted triazine, and Ar2 is phenyl. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of chemical formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of chemical formula 3 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang does not expressly teach that the azacarbazole group is bound to the carbazole group on the ring comprising the nitrogen atom at the claimed position on the carbazole. 

It is noted that these differences are merely positional isomers. Hwang teaches variability in the position of the linking in the formula 3. 

With respect to the difference, Chae teaches compounds of formula comprising azacarabzoles and carbazoles bonded wherein the nitrogen is at various positions in the azacarbazole as shown below as alternatives (Chae Claim 6). 

    PNG
    media_image2.png
    260
    257
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    494
    571
    media_image3.png
    Greyscale

Chae and Hwang are directed to compounds that overlap significantly in scope, including multiple identical compounds taught as part of each disclosure. 

Hwang in view of Chea teaches variability in the position of the linking in the formula 1, exemplifies compounds with multiple positional isomers for this bonding, and demonstrates that such positional isomers have similar properties when used in a device (see e.g. example compounds A1 and A2 that show the same structures with different positional isomers, see Tables 1 and 2 of Chea). Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on formula 1-1, 2-1 or 3-1 wherein Y2 is N, Y3 CR wherein R is a bond to the adjacent carbazole ring, Y1 and Y4-Y8 are each CR wherein each R is a hydrogen, and B is phenyl and A is biphenyl substituted triazine. 
For Claim 3: Reads on formula 1-8.
For Claim 4: Reads on 3-121-1.
For Claim 5: Reads on formula 2-8.
For Claim 6: Reads on formula 2-12.
For Claim 7: Reads on 3-121-2.
For Claim 8: Reads on formula 3-8.
For Claim 9: Reads on formula 3-12.
For Claim 10: Reads on 3-121-3.

In reference to claim 14 and 15, Hwang in view of Chea teaches the compound as described above for claim 1 and further teaches an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material in a light emitting layer (Hwang [0092]--[0097]). 

Given that Hwang discloses the device configuration that encompasses the presently claimed device configuration including an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material in a light emitting layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use , which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 17, Hwang in view of Chea teaches the device as described above for claims 14 and 15 and further teaches that the organic layer is formed by a wet film method such as spin coating, dipping, and flow coating (Hwang [0247]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have prepared the device of Hwang in view of Chae using any method as taught therein.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chea as applied to claim 14 above and further in view of Matsudate et al (US 20050236970).

In reference to claims 18 and 19, Hwang in view of Chea teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]). 
Hwang does not expressly teach the structure of the display including a controller for driving the display device. 

With respect to the difference, Matsudate teaches an organic electroluminescent (EL) display (Matsudate [0006]; [0010]) (corresponds to a display device) that has the light-emitting mechanism configuring an organic EL device (Matsudate [0006]; [0010]) wherein the display comprises a modified power line which drives the organic EL display by controlling the voltage to not decrease more than 1.5V (Matsudate [0060]) (corresponds to a controller driving the display device). Matsudate further teaches that the display device is a high quality self-emitting display with accuracy for every pixel (Matsudate [0017]).

In light of the motivation of using the display device structure as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device structure as described by Matsudate in the display described by Hwang in view of Chae in order to yield a high quality self-emitting display with accuracy for every pixel, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chea as applied to claim 14 above, and further in view of Kim et al (US 20070222368) (Kim).

In reference to claim 16, Hwang in view of Chea teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]).
Hwang in view of Chea does not expressly teach the presence of a light efficiency improving layer on one surface of an electrode opposite to the organic material layer. 

With respect to the difference, Kim teaches a display device structure including an organic light emitting device wherein the anode, or pixel electrode 170, is formed on a light efficiency improving layer 160 and the light emitting layers 192 and other layers are formed on the anode (Kim [0072] Fig 6.). Kim further teaches that the light efficiency improving layer 160 achieves more uniform light emitting efficiency and/or color purity throughout the entire display (Kim [0086]).

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Kim in order to provide a display with more uniform light emitting efficiency and/or color purity and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Applicant argues that the recited combination of Hwang and Chae is non-obvious. Applicant argues that Hwang’s compound requires that an aryl group attached at an N atom of an azacarbazole is a heteroaryl group comprising a Nitrogen. the heteroclyclic group including a N atom and that Chae excludes such a substituent with a nitrogen atom. This argument has been fully considered but not found convincing for at least the following reasons.

In the outstanding rejection, the compound is taught by Hwang with the single deficiency being the claimed position of the linkage of the two (aza)carbazole moieties of the compounds not being explicitly stated pointed. Hwang does not, as is suggested in Applicant’s remarks, require that the carbazole or azacarbazole groups of comprises a heteroaryl group of any kind. Chae is relied upon not to teach the substituents of the compound of Hwang but to teach that there is an expectation in the art of the interchangeability of various positional isomers of the linking of the two (aza)carbazole moieties. As previously pointed to, the disclosures of Chae and Hwang have significant compound overlap and teach some of the same exact compounds explicitly. Chae demonstrates both by the general disclosure and in specific examples that changing the position of bonding on a given structure results in compounds with comparable properties, as pointed to above herein and in the previous office action.  

Finally, Applicant argues that the amendment to the claims overcomes the prior art of record by eliminating the “aryl group” from the options for group A of the instant claim 1. This argument has been fully considered but not found convincing. A reinterpretation of how the prior art reads on the claims has been provided to clarify in light of this amendment. 


Applicant essentially is arguing that the carbazole group of Hwang must be substituted with a group Ar2 that is an aryl group but the corresponding group A of the instant claims cannot be an aryl group. However, Hwang includes a group L3 that can be, for example, a substituted or unsubstituted heteroarylene group such that Ar2 can be an aryl group that reads on the instant claims wherein A is a heteroarylene group that is optionally substituted by an aryl group. This is clearly within the intended scope of Hwang as is evidenced by several exemplified materials including an Ar2 that is a phenyl and an L3 that is a heteroarylene group, (e.g. A-161 Hwang page 37) and would be recognized by the ordinarily skilled artisan.

Accordingly the rejections in view of Hwang and Chae are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786